Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Please vacate the Final Office Action mailed on 06/08/2022 and reset the clock for statutory period for reply to this instant office action accordingly.
This communication is in responsive to the Amendment filed on  08/18/2022.
In the Instant Amendment, claims 5 and 15 are canceled; claims 1, 10, and 19 have been amended; claims 1, 10, and 19 are independent claims.  Claims 1-4. 6-14, and 16-20 have been examined and are pending in this application.  This Action is made Non-FINAL. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-8, 10-11, 16-17, 19-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding claim 1, 10 and 19, the claims are directed to an abstract idea as reciting the limitations “determining whether a component associated with the first sub-element or the second sub-element is available …” and “adding a new sub-element to determine an availability of the component …”  The aforementioned steps are “mental processes” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  
Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., processor and memory).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining if a component is available, etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computing and determining functions routinely used in information technology field. See US Application Faith et al., (“Faith,” US 2010/0057622).  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.

Regarding claims 2, 7-8, 11, 16-17 and 20; similarly, said claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more as discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,227,344. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claim 1 of the instant application is encompassed by claim 1 of the US Patent No. 11,227,344.

Instant application # 17/578,436
Patent Application # 11,227,344
1. A method performed by one or more processors, the method comprising: 

storing data representing respective sub-elements of a complex task; 

storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; 

identifying a change in a performance, or in a physical component, of any of the first sub- element or the second sub-element; 

determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising: 




 






in response to determining that the temporal dependency has changed, updating a work order based on the changed temporal; 












determining whether a conflict exists in the updated work order between: 
a third sub-element; and 
the first sub-element or the second sub-element; and 
in response to determining that the conflict exists, outputting a modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict; 

determining whether a component associated with the first sub-element or the second sub-element is available during at least a threshold portion of a duration or a predicted duration of the first sub-element or the second sub-element; and 


in response to determining that the component is unavailable for more than the threshold portion, adding a new sub-element to determine an availability of the component prior to the first sub-element or the second sub-element.
1. A method performed by one or more processors, the method comprising: 

storing data representing respective sub-elements of a complex task; 

storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; 

identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element; 

determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising: 

receiving an input; generating, using a neural network, a semantic output from the input;

determining, from the semantic output: a state of any of the first sub-element and the second sub-element; and 

a modification to be applied to a link between the first sub-element and the second sub-element; 

in response to determining that the temporal dependency has changed, updating a work order based on the modification; and 

providing a graphical representation of the updated work order, the graphical representation comprising: 

an ordered list of priorities of the respective sub-elements based on deadlines of the respective sub-elements; or statuses of the respective sub-elements, the statuses indicating whether the respective sub-elements are overdue or unscheduled.












4. The method of claim 1, further comprising: determining whether a physical component to be used in the first sub-element or the second sub-element is available during at least a threshold portion of a duration or a predicted duration of the first sub-element or the second sub-element; and 

in response to determining that the physical component is unavailable for more than the threshold portion, adding a new sub-element to determine an availability of the physical component prior to the first sub-element or the second sub-element.


Claim 1 of the patent application 11,227,344 does not explicitly disclose determining whether a conflict exists in the updated work order between: a third sub-element; and 
the first sub-element or the second sub-element; and in response to determining that the conflict exists, outputting a modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict.
However, Andreoli discloses the method, wherein determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element (col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6); and 
in response to determining that the conflict exists, outputting a modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of the patent application 11,227,344 to enhance overall performance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al., (“Faith,” US 2010/0057622), published on March 4, 2010, in view of Desphande et al., (Deshpande,” US 2013/0054299), published on August 22, 2011, and further in view of Andreoli et al., (“Andrioli,” US 6,732,361), issued on May 4, 2004.  
Regarding claim 1, Faith discloses a method performed by one or more processors, the method comprising: 
storing data representing respective sub-elements of a complex task (pars. 0066-0100; Figs. 3-4; a tumblers and locks generated by linkage analysis 1408 are stored in XML tumblers and locks 1414, when a fraud reports 1404 represent information relating to accounts identified by public records or issuers as having been stolen or subject to fraud); 
storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements (pars. 0104-0110, 0112-0120; Figs. 6A-6B; Figure 4 shows a diagrammatic representations type of communication links, the links show all communication between a server 110, clients 118, and agent 122), wherein the links indicate a temporal dependency of a second sub-element on a first sub-element (pars. 0104-0110, 0112-0120, 0111-0115; Figs. 6A-10; these figures are the diagrammatic representation all links to perform a transaction); 
determining whether a component associated with the first sub-element or the second sub-element is available during at least a threshold portion of a duration or a predicted duration of the first sub-element or the second sub-element (pars. 0014-0016, 0020, 0040-0041, 0074-0075,  0203-0204; a predict models will be analyze a consumer’s score based on a percentage of consumers that fall above this threshold); and 
in response to determining that the component is unavailable for more than the threshold portion, adding a new sub-element to determine an availability of the component prior to the first sub-element or the second sub-element (pars. 0016-0017, 2006-0209; based on analyzed risk associated with consumer’s transaction/action, the system will generate and implement the possible models and actions)
Faith discloses all limitations above, but does not explicitly disclose identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element; determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, in response to determining that the temporal dependency has changed, updating a work order based on the changed temporal dependency.
However, Deshpande discloses a method/system for presenting a set of steps of a workflow as a set of tabs in a graphical user interface, wherein identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element (pars. 0016, 0055-0062 0065-0074, and  0096-0097; Figs. 3-6; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching. [the step and sub-step, which are known as element and sub-element, perform tasks]); 
determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed (pars. 0018-0020, 0055-0062; Figs. 3-6), comprising: receiving an input (par. 0076, 0079-0080; Fig. 6A; wherein in step 626 for a user input); 
generating a semantic output from the input (par. 0079-0081, 0084-0087; Figs. 6A-6B); determining, from the semantic output: a modification to be applied to a link between the first sub-element and the second sub-element; in response to determining that the temporal dependency has changed, updating a work order based on the changed temporal dependency (pars. 0094-0097; Figs. 4, 6, 7-8); 
Faith and Deshpande discloses all limitations above, but do not explicitly disclose determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element; and in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict
However, Andreoli discloses the method, wherein determining whether a conflict exists in the updated work order between: a third sub-element; and the first sub-element or the second sub-element (col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6); and 
in response to determining that the conflict exists, outputting a second modification that comprises temporally moving the first sub-element or the second sub-element to resolve the conflict (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of Faith and Deshpande to enhance overall performance.
Regarding claim 2, Faith, Deshpande, and Andreoli disclose the method of claim 1. 
Deshpande further discloses the method, wherein the conflict comprises an incorrect dependency relationship between the first sub-element and the third sub-element or the second sub-element and the third sub-element (Deshpande: pars. 0018-0020, 0055-0062 0065-0074; Figs. 3-6; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Deshpande with the method/system of Faith and Andreoli to provide users with a means for dynamically updating state representation of the workflow.  
Regarding claim 3, Faith, Deshpande, and Andreoli disclose the method of claim 1. 
Andreoli further discloses the method, further comprising providing a graphical representation indicating the conflict, in response to determining that the conflict exists (Andreoli: col. 13, lines 19-67, col. 14, lines 1-4; Fig. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of Faith and Deshpande to enhance overall performance.  
Regarding claim 4, Faith, Deshpande, and Andreoli disclose the method of claim 1. 
Deshpande further discloses the method, wherein the determining whether the temporal dependency of the second sub-element on the first sub-element has changed comprises: determining, from the identified change, whether the second sub-element determined to be previously temporally independent from the first sub-element has become temporally dependent on the first sub-element (Deshpande: pars. 0077-0080 and 0094-0097; Figs. 6-8); and in response to determining that the second sub-element is now temporally dependent on the first sub-element, updating the work order to indicate that the first sub-element and the second sub-element are performed at least partially in series (Deshpande: pars. 0018-0020, 0055-0062, 0065-0074, 0090-0090-0091, 0094-0097; Figs. 3-8; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Deshpande with the method/system of Faith and Andreoli to performs the dynamic computations for updating workflow of tasks between step and sub-step to complete the tasks.  
Regarding claims 10-13; claims 10-13 are directed to system associated with the method claimed in claims 1-4 respectively; Claims 10-13 are similar in scope to claims 1-4 respectively, and are therefore rejected under similar rationale.
Regarding claims 19-20; claims 19-20 are directed to non-transitory computer readable medium associated with the method claimed in claims 1-2 respectively; Claims 19-20 are similar in scope to claims 1-2 respectively, and are therefore rejected under similar rationale.
Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al., (“Faith,” US 2010/0057622), published on March 4, 2010, in view of Desphande et al., (Deshpande,” US 2013/0054299), published on August 22, 2011, in view of Andreoli et al., (“Andrioli,” US 6,732,361), issued on May 4, 2004, and further in view of Chan et al., (“Chan,” US 2007/0245300), published on October 18, 2007.
 Regarding claim 6, Faith, Deshpande, and Andreoli disclose the method of claim 1.
Deshpande further discloses determining that the temporal dependency of the second sub-element on the first sub-element has changed (Deshpande: pars. 0018-0020, 0055-0062, 0065-0074, 0090-0090-0091, 0094-0097; Figs. 3-8; a dynamic state management application 308 will generate a state diagram representation for the given workflow, where a state may represent a step or a sub-step of the workflow; and also see pars. 0075-0075; Fig. 6A; wherein step 606 of  the workflow includes sub-step 626 for discovery, sub-step 628 for user input, sub-step 630 for server set preparation, and sub-step 632 for model matching ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Deshpande with the method/system of Faith and Andreoli to performs the dynamic computations for updating workflow of tasks between step and sub-step to complete the tasks.
Faith, Deshpande, and Andreoli disclose all limitations above, but does not explicitly disclose providing a rescheduling suggestion that increases an overall efficiency of performance of the first sub-element, the second sub-element and downstream sub- elements.
However, Chan discloses a method/system for scheduling in formation in combination with workflow information, wherein providing a rescheduling suggestion that increases an overall efficiency of performance of the first sub-element, the second sub-element and downstream sub-elements (Chan: pars. 0062-0064; Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chan with the method/system of Faith, Deshpande, and Andreoli to allow a user reschedule a task.
Regarding claim 7, Faith, Deshpande, and Andreoli disclose the method of claim 1, but do not explicitly disclose wherein the outputting of the second modification comprises verifying that the second modification does not result in an additional conflict between a downstream sub-element and the first sub-element or the second sub-element. 
However, Chan discloses a method/system for scheduling in formation in combination with workflow information, wherein the outputting of the second modification comprises verifying that the second modification does not result in an additional conflict between a downstream sub-element and the first sub-element or the second sub-element (Chan: pars. 0139-0145; Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chan with the method/system of Faith, Deshpande, and Andreoli to allow a user schedule a task based on the special information.
Regarding claim 8,  Faith, Deshpande, Andrioli, and Chan disclose the method of claim 7.
Andreoli further discloses the method, further comprising propagating the automatic modification to resolve conflicts caused to subsequent sub-elements (Andrioli: col. 10, lined 22-30; 66-7, col. 11, lines 1-39, lines 56-63, col. 13, lines 19-67, col. 14, lines 1-4 Figs. 3-6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Andreoli with the method/system of Faith, Deshpande, and Chan to enhance overall performance.
Regarding claim 9, Faith, Deshpande, and Andreoli disclose the method of claim 1.
Faith, Deshpande, and Andreoli disclose all limitations of claim 1, but do not explicitly disclose determining whether a fourth sub-element requires integrating respective components from the first sub-element and the second sub-element; and in response to determining that the fourth sub-element requires integrating the respective components, updating the work order to indicate that the first sub-element and the second sub- element are completed prior to a beginning of the third sub-element. 
However, Chan discloses a method/system for scheduling in formation in combination with workflow information, further comprising: 27Palantir Ref #: 822A2C2 SMRH Ref #: 53HV-249205-US4 determining whether a fourth sub-element requires integrating respective components from the first sub-element and the second sub-element (Chan: pars. 0006-007, 0113, 0138-0142; Fig. 9); and in response to determining that the fourth sub-element requires integrating the respective components, updating the work order to indicate that the first sub-element and the second sub- element are completed prior to a beginning of the third sub-element (Chan: pars. 0138-0144; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chan with the method/system of Faith, Deshpande, and Andreoli to allow a user schedule a task based on the special information.
Regarding claims 15-18; claims 15-18 are directed to system associated with the method claimed in claims 6-9 respectively; Claims 15-18 are similar in scope to claims 6-9 respectively, and are therefore rejected under similar rationale.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINH K PHAM/
Primary Examiner, Art Unit 2174